Citation Nr: 0631932	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  97-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record includes stressor statements alleging 
that he was one of 3 survivors (out of 13) from a "booby 
trap explosion."(January 1999 VA New Jersey Health Care 
System record).  The evidence also includes stressor 
statements, including a buddy statement, asserting that the 
veteran was involved in a bridge attack (November 2003 VA 
examination report).  Although the RO attempted to verify the 
veteran's stressors by requesting personnel records, 
subsequently learning none were available, there is no 
indication that the veteran's unit history was requested.  
The veteran was assigned to the 41st Engineering Company, 
perhaps the 92nd Engineering Battalion (from medical records) 
while in Vietnam from approximately October 1969 to October 
1970.  The company's unit history of the pertinent period 
should be requested.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the veteran's 
reported in-service PTSD stressors, by 
requesting a unit history from the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  If stressor verification 
cannot be done due to insufficient 
information, that fact should be 
documented in the record.  

2.  After the above development has been 
completed, as well as any additional 
development deemed necessary as a result 
of the development requested in this 
remand, the claim should be 
readjudicated.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the 
veteran and his representative and allow 
adequate time for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


